*759Appeal from an order of the Family Court, Allegany County (Lynn L. Hartley, J.H.O.), entered March 24, 2005 in a proceeding pursuant to Family Court Act article 10. The order extended the placement of respondent’s children in the care and custody of petitioner to March 9, 2006.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We conclude that Family Court properly determined that it is in the best interests of respondent’s two children to extend their foster care placement to March 9, 2006. Petitioner met its burden of establishing by a preponderance of the evidence both that respondent remains unable to care for his children and that their continued placement out of the home is in their best interests (see generally Matter of Umer K., 257 AD2d 195, 197-198 [1999]; Matter of Belinda B., 114 AD2d 70, 74 [1986]). The evidence presented at the hearing establishes that respondent failed satisfactorily to address his mental illness and failed to provide a safe and stable residence and means of support for the children, thus warranting the extension of their foster care placement (see generally Matter of Giselle H., 22 AD3d 578 [2005]; Umer K., 257 AD2d at 198-199; Matter of Tanya M., 207 AD2d 656 [1994]). Present—Scudder, J.P., Kehoe, Martoche, Smith and Pine, JJ.